 


109 HR 682 IH: To amend chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), to ensure complete analysis of potential impacts on small entities of rules, and for other purposes.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 682 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Manzullo (for himself, Mr. Chabot, Mr. King of Iowa, Mr. Westmoreland, Mr. Pence, Mr. Akin, and Mr. Keller) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), to ensure complete analysis of potential impacts on small entities of rules, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Regulatory Flexibility Improvements Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Clarification and expansion of rules covered by the Regulatory Flexibility Act 
Sec. 4. Requirements providing for more detailed analyses 
Sec. 5. Repeal of procedure for waiver and delay 
Sec. 6. Procedures for gathering comments 
Sec. 7. Periodic review of rules 
Sec. 8. Judicial review of compliance with the requirements of the Regulatory Flexibility Act available after publication of the final rule 
Sec. 9. Establishment and approval of small business concern size standards by Chief Counsel for Advocacy 
Sec. 10. Additional powers of the Chief Counsel for Advocacy 
Sec. 11. Clerical amendments  
2.FindingsCongress finds the following: 
(1)A vibrant and growing small business sector is critical to creating jobs in a dynamic economy. 
(2)Regulations designed for application to large-scale entities have been applied uniformly to small businesses and other small entities even though the problems sought to be solved by such regulations are not usually caused by these small businesses and other small entities. 
(3)Uniform Federal regulatory and reporting requirements in many instances have imposed on small businesses and other small entities unnecessary and disproportionately burdensome demands, including legal, accounting, and consulting costs. 
(4)Since 1980, Federal agencies have been required to recognize and take account of the differences in the scale and resources of regulated entities but have failed to do so. 
(5)Alternative regulatory approaches that do not conflict with the stated objectives of the statutes the regulations seek to implement may be available and may minimize the significant economic impact of regulations on small businesses and other small entities. 
(6)Federal agencies have failed to analyze and uncover less costly alternative regulatory approaches, despite the fact that the chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act), requires them to do so. 
(7)Federal agencies continue to interpret chapter 6 of title 5, United States Code, in a manner that permits them to avoid their analytical responsibilities. 
(8)The existing oversight of the compliance of Federal agencies with the analytical requirements to assess regulatory impacts on small businesses and other small entities and obtain input from the Chief Counsel for Advocacy has not sufficiently modified the Federal agency regulatory culture. 
(9)Significant changes are needed in the methods by which Federal agencies develop and analyze regulations, receive input from affected entities, and develop regulatory alternatives that will lessen the burden or maximize the benefits of final rules to small businesses and other small entities. 
(10)It is the intention of the Congress to amend chapter 6 of title 5, United States Code, to ensure that all impacts, including foreseeable indirect effects, of proposed and final rules are considered by agencies during the rulemaking process and that the agencies assess a full range of alternatives that will limit adverse economic consequences or enhance economic benefits. 
(11)Federal agencies should be capable of assessing the impact of proposed and final rules without delaying the regulatory process or impinging on the ability of Federal agencies to fulfill their statutory mandates. 
3.Clarification and expansion of rules covered by the Regulatory Flexibility Act 
(a)In generalParagraph (2) of section 601 of title 5, United States Code, is amended to read as follows: 
 
(2)RuleThe term rule has the meaning given such term in section 551(4) of this title, except that— 
(A)such term includes any rule of general applicability governing grants to State and local governments for which the agency provides an opportunity for notice and comment; and 
(B)such term does not include a rule of particular (and not general) applicability relating to rates, wages, corporate or financial structures or reorganizations thereof, prices, facilities, appliances, services, or allowances therefor or to valuations, costs or accounting, or practices relating to such rates, wages, structures, prices, appliances, services, or allowances.. 
(b)Inclusion of rules with indirect effectsSection 601 of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(9)Economic impactThe term economic impact means, with respect to a proposed or final rule— 
(A)any direct economic effect on small entities of such rule; and 
(B)any indirect economic effect on small entities which is reasonably foreseeable and results from such rule (without regard to whether small entities will be directly regulated by the rule).. 
(c)Inclusion of rules with beneficial effects 
(1)Initial regulatory flexibility analysisSubsection (c) of section 603 of title 5, United States Code, is amended by striking the first sentence and inserting Each initial regulatory flexibility analysis shall also contain a detailed description of alternatives to the proposed rule which minimize any significant adverse economic impact or maximize any significant beneficial economic impact on small entities.. 
(2)Final regulatory flexibility analysisParagraph (5) of section 604(a) of title 5, United States Code, is amended by striking minimize the significant economic impact and inserting minimize the significant adverse economic impact or maximize the significant beneficial economic impact. 
(d)Inclusion of rules affecting tribal organizationsParagraph (5) of section 601 of title 5, United States Code, is amended by inserting and tribal organizations (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))), after special districts,. 
(e)Inclusion of land management plans and formal rulemaking 
(1)Initial regulatory flexibility analysisSubsection (a) of section 603 of title 5, United States Code, is amended in the first sentence— 
(A)by striking or after proposed rule,; and 
(B)by inserting publishes a revision or amendment to a land management plan, or issues a proposed rule made on the record after opportunity for an agency hearing, after United States,. 
(2)Final regulatory flexibility analysisSubsection (a) of section 604 of title 5, United States Code, is amended in the first sentence— 
(A)by striking or after proposed rulemaking,; and 
(B)by inserting , adopts a revision or amendment to a land management plan, or issues a final rule made on the record after opportunity for an agency hearing, after section 603(a),. 
(3)Land management plan definedSection 601 of title 5, United States Code (as amended by subsection (b)), is further amended by adding at the end the following new paragraph: 
 
(10)Land management plan 
(A)In generalThe term land management plan means— 
(i)any plan developed by the Secretary of Agriculture under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); and 
(ii)any plan developed by the Secretary of Interior under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). 
(B)RevisionThe term revision means any change to a land management plan which— 
(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(5) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or 
(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–6 of title 43, Code of Federal Regulations (or any successor regulation). 
(C)AmendmentThe term amendment means any change to a land management plan which— 
(i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(4) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with respect to which the Secretary of Agriculture prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or 
(ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–5 of title 43, Code of Federal Regulations (or any successor regulation) and with respect to which the Secretary of the Interior prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).. 
(f)Inclusion of certain interpretive rules involving the internal revenue laws which impose recordkeeping requirements, etc 
(1)In generalSubsection (a) of section 603 of title 5, United States Code, is amended by striking the period at the end and inserting or a recordkeeping requirement, and without regard to whether such requirement is imposed by statute or regulation.. 
(2)Collection of informationParagraph (7) of section 601 of title 5, United States Code, is amended to read as follows: 
 
(7)Collection of informationThe term collection of information has the meaning given such term in section 3502(3) of title 44, United States Code.. 
(3)Recordkeeping requirementParagraph (8) of section 601 of title 5, United States Code, is amended to read as follows: 
 
(8)Recordkeeping requirementThe term recordkeeping requirement has the meaning given such term in section 3502(13) of title 44, United States Code.. 
(g)Definition of small organizationParagraph (4) of section 601 of title 5, United States Code, is amended to read as follows: 
 
(4)Small organization 
(A)In generalThe term small organization means any not-for-profit enterprise which, as of the issuance of the notice of proposed rulemaking— 
(i)in the case of an enterprise which is described by a classification code of the North American Industrial Classification System, does not exceed the size standard established by the Administrator of the Small Business Administration pursuant to section 3 of the Small Business Act (15 U.S.C. 632) for small business concerns described by such classification code, and 
(ii)in the case of any other enterprise, has a net worth that does not exceed $7,000,000 and has not more than 500 employees. 
(B)Local labor organizationsIn the case of any local labor organization, subparagraph (A) shall be applied without regard to any national or international organization of which such local labor organization is a part. 
(C)Professional and trade associationsIn the case of any professional or trade association, subparagraph (A) shall be applied without regard to the net worth or number of employees of any member of such association. 
(D)Agency definitionsSubparagraphs (A), (B), and (C) shall not apply to the extent that an agency establishes, after opportunity for public comment, one or more definitions for such term which are appropriate to the activities of the agency and publishes such definition(s) in the Federal Register.. 
4.Requirements providing for more detailed analyses 
(a)Initial regulatory flexibility analysisSubsection (b) of section 603 of title 5, United States Code, is amended to read as follows: 
 
(b)Each initial regulatory flexibility analysis required under this section shall contain a detailed statement— 
(1)describing the reasons why action by the agency is being considered; 
(2)describing the objectives of, and legal basis for, the proposed rule; 
(3)estimating the number and type of small entities to which the proposed rule will apply; 
(4)describing the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including an estimate of the classes of small entities which will be subject to the requirement and the type of professional skills necessary for preparation of the report and record; 
(5)describing all relevant Federal rules which may duplicate, overlap, or conflict with the proposed rule, or the reasons why such a description could not be provided; and 
(6)estimating the additional cumulative economic impact of the proposed rule on small entities beyond that already imposed on the class of small entities by the agency or why such an estimate is not available.. 
(b)Final regulatory flexibility analysis 
(1)In general 
(A)Paragraph (1) of section 604(a) of title 5, United States Code, is amended by striking succinct. 
(B)Paragraph (2) of such section is amended by striking summary each place it appears and inserting statement. 
(C)Paragraph (3) of such section is amended by striking an explanation and inserting a detailed explanation. 
(D)Paragraphs (3), (4), and (5) of such section are each amended by inserting detailed before description. 
(2)Inclusion of response to comments on certification of proposed ruleParagraph (2) of section 604(a) of title 5, United States Code, is amended by inserting (or certification of the proposed rule under section 605(b)) after initial regulatory flexibility analysis. 
(3)Inclusion of response to comments filed by Chief Counsel for AdvocacySubsection (a) of section 604 of title 5, United States Code, is amended by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively, and inserting after paragraph (2) the following new paragraph: 
 
(3)the agency’s response to any comments filed by the Chief Counsel for Advocacy in response to the proposed rule, and a detailed statement of any changes made to the proposed rule in the final rule as a result of such comments;. 
(4)Publication of analysis on website, etcSubsection (b) of section 604 of title 5, United States Code, is amended to read as follows: 
 
(b)The agency shall make copies of the final regulatory flexibility analysis available to the public, including placement of the entire analysis on the agency’s website, and shall publish in the Federal Register the final regulatory flexibility analysis, or a summary thereof which includes the telephone number, mailing address, and link to the website where the complete analysis may be obtained.. 
(c)Cross-references to other analysesSubsection (a) of section 605 of title 5, United States Code, is amended to read as follows: 
 
(a)A Federal agency shall be treated as satisfying any requirement regarding the content of an agenda or regulatory flexibility analysis under section 602, 603, or 604, if such agency provides in such agenda or analysis a cross-reference to the specific portion of another agenda or analysis which is required by any other law and which satisfies such requirement.. 
(d)CertificationsSubsection (b) of such section is amended— 
(1)by inserting detailed before statement; and 
(2)by inserting and legal after factual. 
(e)Quantification requirementsSection 607 of title 5, United States Code, is amended to read as follows: 
 
607.Quantification requirementsIn complying with sections 603 and 604, an agency shall provide— 
(1)a quantifiable or numerical description of the effects of the proposed or final rule and alternatives to the proposed or final rule; or 
(2)a more general descriptive statement and a detailed statement explaining why quantification is not practicable or reliable.. 
5.Repeal of procedure for waiver and delay 
(a)In generalTitle 5, United States Code, is amended by striking section 608. 
(b)Conforming amendments 
(1)Paragraphs (1) and (2) of section 611(a) of title 5, United States Code, are each amended by striking 608(b),. 
(2)Paragraph (3) of such section is amended— 
(A)by striking subparagraph (B); and 
(B)by striking (3)(A) A small entity and inserting the following: 
 
(3)A small entity. 
6.Procedures for gathering commentsSection 609 of title 5, United States Code, is amended by striking subsection (b) and all that follows and inserting the following new subsections: 
 
(b) 
(1)Prior to publication of any proposed rule described in subsection (e), an agency making such rule shall notify the Chief Counsel for Advocacy and provide the Chief Counsel with— 
(A)all materials prepared or utilized by the agency in making the proposed rule, including the draft of the proposed rule; and 
(B)information on the potential adverse and beneficial economic impacts of the proposed rule on small entities and the type of small entities that might be affected. 
(2)An agency shall not be required under paragraph (1) to provide the exact language of any draft if the rule— 
(A)relates to the internal revenue laws of the United States; or 
(B)is proposed by an independent regulatory agency, as that term is defined in section 3502(5) of title 44, United States Code.  
(c)Not later than 15 days after the receipt of such information, the Chief Counsel for Advocacy shall— 
(1)identify small entities or representatives of small entities or a combination of both for the purpose of obtaining advice, input, and recommendations from those persons about the potential economic impacts of the proposed rule and the compliance of the agency with section 603 or section 605(b) of this title; and 
(2)convene a review panel consisting of an employee from the Office of Advocacy, an employee from the agency making the rule, and in the case of an agency other than an independent regulatory agency (as defined in section 3502(5) of title 44, United States Code), an employee from the Office of Information and Regulatory Affairs of the Office of Management and Budget to review the information provided to the Chief Counsel under subsection (b). 
(d) 
(1)Not later than 60 days after the review panel described in subsection (c)(2) is convened, the Chief Counsel for Advocacy shall, after consultation with the members of such panel, submit a report to the agency and, in the case of an agency other than an independent regulatory agency (as defined in section 3502(5) of title 44, United States Code), the Office of Information and Regulatory Affairs of the Office of Management and Budget. 
(2)Such report shall include an assessment of the impact of the proposed rule on small entities and a discussion of any alternatives that will minimize adverse economic impacts or maximize beneficial economic impacts on small entities. 
(3)Such report shall become part of the rulemaking record. In the publication of the proposed rule, the agency shall explain what actions, if any, the agency took in response to such report. 
(e)A proposed rule is described by this subsection if the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget, the head of the agency (or the delegatee of the head of the agency), or an independent regulatory agency determines that the proposed rule is likely to result in— 
(1)an annual effect on the economy of $100,000,000 or more; 
(2)a major increase in costs or prices for consumers, individual industries, Federal, State, or local governments, tribal organizations, or geographic regions; 
(3)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets; or 
(4)a significant economic impact on a substantial number of small entities. 
(f)Upon application by the agency, the Chief Counsel for Advocacy may waive the requirements of subsections (b) through (e) if the Chief Counsel determines that compliance with the requirements of such subsections are impracticable, unnecessary, or contrary to the public interest.. 
7.Periodic review of rulesSection 610 of title 5, United States Code, is amended to read as follows: 
 
610.Periodic review of rules 
(a)Not later than 180 days after the enactment of the Regulatory Flexibility Improvements Act, each agency shall publish in the Federal Register and place on its website a plan for the periodic review of rules issued by the agency which the head of the agency determines has a significant economic impact on a substantial number of small entities. Such determination shall be made without regard to whether the agency performed an analysis under section 604. The purpose of the review shall be to determine whether such rules should be continued without change, or should be amended or rescinded, consistent with the stated objectives of applicable statutes, to minimize any significant adverse economic impacts or maximize any significant beneficial economic impacts on a substantial number of small entities. Such plan may be amended by the agency at any time by publishing the revision in the Federal Register and subsequently placing the amended plan on the agency’s website. 
(b)The plan shall provide for the review of all such agency rules existing on the date of the enactment of the Regulatory Flexibility Improvements Act within 10 years of the date of publication of the plan in the Federal Register and for review of rules adopted after the date of enactment of the Regulatory Flexibility Improvements Act within 10 years after the publication of the final rule in the Federal Register. If the head of the agency determines that completion of the review of existing rules is not feasible by the established date, the head of the agency shall so certify in a statement published in the Federal Register and may extend the review for not longer than 2 years after publication of notice of extension in the Federal Register. Such certification and notice shall be sent to the Chief Counsel for Advocacy and the Congress. 
(c)Each agency shall annually submit a report regarding the results of its review pursuant to such plan to the Congress and, in the case of agencies other than independent regulatory agencies (as defined in section 3502(5) of title 44, United States Code) to the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget. Such report shall include the identification of any rule with respect to which the head of the agency made a determination described in paragraph (5) or (6) of subsection (d) and a detailed explanation of the reasons for such determination. 
(d)In reviewing rules under such plan, the agency shall consider the following factors: 
(1)The continued need for the rule. 
(2)The nature of complaints received by the agency from small entities concerning the rule. 
(3)Comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy. 
(4)The complexity of the rule. 
(5)The extent to which the rule overlaps, duplicates, or conflicts with other Federal rules and, unless the head of the agency determines it to be infeasible, State and local rules. 
(6)The contribution of the rule to the cumulative economic impact of all Federal rules on the class of small entities affected by the rule, unless the head of the agency determines that such calculations cannot be made and reports that determination in the annual report required under subsection (c). 
(7)The length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule. 
(e)The agency shall publish in the Federal Register and on its website a list of rules to be reviewed pursuant to such plan. Such publication shall include a brief description of the rule, the reason why the agency determined that it has a significant economic impact on a substantial number of small entities (without regard to whether it had prepared a final regulatory flexibility analysis for the rule), and request comments from the public, the Chief Counsel for Advocacy, and the Regulatory Enforcement Ombudsman concerning the enforcement of the rule.. 
8.Judicial review of compliance with the requirements of the Regulatory Flexibility Act available after publication of the final rule 
(a)In generalParagraph (1) of section 611(a) of title 5, United States Code, is amended by striking final agency action and inserting such rule. 
(b)JurisdictionParagraph (2) of such section is amended by inserting (or which would have such jurisdiction if publication of the final rule constituted final agency action) after provision of law,. 
(c)Time for bringing actionParagraph (3) of such section (as amended by section 5(b)(2)) is amended— 
(1)by striking final agency action and inserting publication of the final rule; and 
(2)by inserting , in the case of a rule for which the date of final agency action is the same date as the publication of the final rule, after except that. 
(d)Intervention by Chief Counsel for AdvocacySubsection (b) of section 612 of title 5, United States Code, is amended by inserting before the first period or agency compliance with section 601, 604, 605(b), 609, or 610. 
9.Establishment and approval of small business concern size standards by Chief Counsel for Advocacy 
(a)In generalSubparagraph (A) of section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)(A)) is amended to read as follows: 
 
(A)In generalIn addition to the criteria specified in paragraph (1)— 
(i)the Administrator may specify detailed definitions or standards by which a business concern may be determined to be a small business concern for purposes of this Act or the Small Business Investment Act of 1958; and 
(ii)the Chief Counsel for Advocacy may specify such definitions or standards for purposes of any other Act.. 
(b)Approval by Chief CounselClause (iii) of section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(iii)) is amended to read as follows: 
 
(iii)except in the case of a size standard prescribed by the Administrator, is approved by the Chief Counsel for Advocacy.. 
(c)Industry variationParagraph (3) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(3)) is amended— 
(1)by inserting and Chief Counsel for Advocacy before shall ensure; and 
(2)by inserting or Chief Counsel for Advocacy before the period at the end. 
(d)Judicial review of size standards approved by Chief CounselSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following new paragraph: 
 
(4)Judicial review of standards approved by Chief CounselIn the case of an action for judicial review of a rule which includes a definition or standard approved by the Chief Counsel for Advocacy under this subsection, the party seeking such review shall be entitled to join the Chief Counsel as a party in such action.. 
10.Additional powers of the Chief Counsel for Advocacy 
(a)In generalChapter 6 of title 5, United States Code, is amended by adding at the end the following new section: 
 
613.Additional powers of Chief Counsel for Advocacy 
(a) 
(1)Not later than 270 days after the date of the enactment of the Regulatory Flexibility Improvements Act, the Chief Counsel for Advocacy shall, after opportunity for notice and comment under section 553, issue rules governing agency compliance with this chapter. The Chief Counsel may modify or amend such rules after notice and comment under section 553. This chapter (other than this subsection and section 614) shall not apply with respect to the issuance, modification, and amendment of rules under this paragraph. 
(2)An agency shall not issue rules which supplement the rules issued under subsection (a) unless such agency has first consulted with the Chief Counsel for Advocacy to ensure that such supplemental rules comply with this chapter and the rules issued under paragraph (1). 
(b)Notwithstanding any other law, the Chief Counsel for Advocacy may intervene in any adjudication before any Federal agency (unless such agency is authorized to impose a fine or penalty under such adjudication), and may inform the agency of the impact that any decision on the record may have on small entities. The Chief Counsel shall not initiate an appeal with respect to any adjudication in which the Chief Counsel intervenes under this subsection. 
(c)The Chief Counsel for Advocacy may file comments in response to any agency notice requesting comment, regardless of whether the agency is required to file a general notice of proposed rulemaking under section 553.. 
(b)Jurisdiction of court of appeals over rules implementing the Regulatory Flexibility Act 
(1)In generalSection 2342 of title 28, United States Code, is amended— 
(A)in paragraph (6), by striking and at the end; 
(B)in paragraph (7), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(8)all final rules under section 613(a) of title 5, United States Code.. 
(2)Conforming amendmentsParagraph (3) of section 2341 of title 28, United States Code, is amended— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(F)the Office of Advocacy of the Small Business Administration, when the final rule is under section 613(a) of title 5, United States Code.. 
(c)Authorization to intervene and comment on agency compliance with administrative procedureSubsection (b) of section 612 of title 5, United States Code, is amended by inserting chapter 5, and chapter 7, after this chapter,. 
11.Clerical amendments 
(a)Section 601 of title 5, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking the semicolon at the end and inserting a period; and 
(B)by striking (1) the term and inserting the following: 
 
(1)AgencyThe term; 
(2)in paragraph (3)— 
(A)by striking the semicolon at the end and inserting a period, and 
(B)by striking (3) the term and inserting the following: 
 
(3)Small businessThe term; 
(3)in paragraph (5)— 
(A)by striking the semicolon at the end and inserting a period, and 
(B)by striking (5) the term and inserting the following: 
 
(5)Small governmental jurisdictionThe term; and 
(4)in paragraph (6)— 
(A)by striking ; and and inserting a period, and 
(B)by striking (6) the term and inserting the following: 
 
(6)Small entityThe term. 
(b)The heading of section 605 of title 5, United States Code, is amended to read as follows: 
 
605.Incorporations by reference and certifications. 
(c)The table of sections for chapter 6 of title 5, United States Code, is amended— 
(1)by striking the item relating to section 605 and inserting the following new item: 
 
 
605. Incorporations by reference and certifications; 
(2)by striking the item relating to section 607 and inserting the following new item: 
 
 
607. Quantification requirements; 
(3)by striking the item relating to section 608; and 
(4)by inserting at the end the following new item: 
 
 
613. Additional powers of Chief Counsel for Advocacy. 
 
